DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered. See “16/152,369 and 16/283,723” in [0005] of the instant invention.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because it: 1) uses phrasing and construction reserved for claims (“configured for”); and 2) does not meet the minimum length requirement. 
Correction is required.  See MPEP § 608.01(b).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the pump of claim 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 3, 7, 8 and 10 are objected to because of the following informalities: 
Claim 1, line 3 recites “the risers” which should be corrected to read –the one or more risers-- or --each riser--.
Claim 1, line 7 and line 8 recites “the openings” (two occurrences) which should be corrected to read –the plurality of openings--.
Claim 1, line 8 and claim 2, line 2 recites “the bulbs” which should be corrected to read –the plurality of bulbs-- or --each bulb--.
Claims 1 (line 9) and 3 (line 1) each recites “tray lid” which should be corrected to read –the tray lid--.
Claim 7, lines 8-9 and line 11 recites “the openings” (three occurrences) which should be corrected to read –the plurality of openings--.
Claim 7, line 9 recites “the bulbs” which should be corrected to read –the plurality of bulbs--.
Claim 8, lines 1-2 “the openings” which should be corrected to read –the plurality of openings--.
Claim 10, line 1 recites “dimensions relative to the the first tray” which should be corrected to read -- dimensions relative to the first tray--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the sheets" in line 2.  There is insufficient antecedent basis for this limitation in the claim, since only one sheet has been established earlier in the claim.
Claims 8-10 depend from a rejected base claim and are also rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ogata (WO 2018190087), please see appended translation for the following citations in view of Sawyer (US Patent 3199250).
 Regarding claim 1, Ogata teaches a bulb growing system (hydroponic cultivation apparatus 200; Fig. 1) comprising: 
a semi-absorbent sheet having upper and lower sides separated by a thickness (the nutrient solution supply part 61 has a top and bottom side separated by the thickness, as seen in Figs. 1, 2, and 4; Page 3, lines 7-8); 
a tray (cultivation tank 20; Fig. 1) including one or more risers (extended portion 611; Fig. 1), the tray being configured to hold water (cultivation tank 20 holds nutrient solution 9 which may be water; Fig. 1; Page 5, lines 27-28), the risers being configured to support the semi-absorbent sheet (extended portion 611 holds nutrient supply part 61; Fig. 1) and create a water reservoir (see reservoir in Fig. 1 which may contain water; Page 5, lines 27-28) below the semi-absorbent sheet (nutrient supply part 61); and 
a tray lid (partition part 23; Fig. 1) including an opening (through hole 23a; Fig. 1), sides of the tray (vertically extending sidewalls of cultivation tank 20; Fig. 1) being configured to support the tray lid (partition part 23) such that a plurality of bulbs fit between the semi-absorbent sheet and the opening (see Fig. 1, wherein a plurality of tubers 10 fit between nutrient solution supply part 61 and through hole 23a within the lid 23), wherein the opening (through hole 23a; Fig. 1) are configured to hold the bulbs upright within an enclosure formed by the tray and tray lid (see Fig. 1 wherein tuber 6 is held upright between through hole 23a and cultivation tank 20 in the same manner as in the instant invention).
Ogata does not teach a plurality of openings in the lid.
Sawyer teaches a plant growth system (Fig. 7) comprising a plurality of openings in the lid (apertures 75 in shelf 76; Fig. 7).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a plurality of openings, as taught by Sawyer, in the lid of the bulb growing system of Ogata since additional openings provides support for additional plants which increases the productivity of the system as understood by one of ordinary skill in the art.
Regarding claim 2, Ogata in view of Sawyer teaches the system of claim 1, as above, and Ogata further teaches wherein the tray lid is configured to reduce water evaporation from within the tray or light reaching the bulb (according to Merriam-Webster.com the definition of partition is “something that divides, especially: an interior dividing wall. The bank teller sat behind a glass partition”, thus the partition part 23 at least reduces water evaporation from within the tray since the housing 100 is configured to contain water or a nutrient solution 9 and partition part 23 provides a top barrier for the container; Fig. 1; due to the claim construction “or light reaching the bulb” is an optional requirement).
Regarding claim 6, Ogata in view of Sawyer teaches the system of claim 1, as above, and Ogata further teaches further comprising a pump (pump P; Fig. 1) configured to flow water through the tray (pump P moves nutrient solution 9 through cultivation tank 20; Page 2, lines 18-19).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ogata in view of Sawyer as applied to claims 1, 2 and 6 above, and further in view of Peng (US Patent 5315783).
Regarding claim 3, Ogata in view of Sawyer teaches the system of claim 1, as above, but does not teach wherein edges of the tray or tray lid are tapered such that tray lids of different dimensions rest at different heights in the tray.
Peng teaches a growing container (Fig. 4) wherein edges of the tray (pot body 1; Fig. 4) or tray lid (pot cover 13; Fig. 4) are tapered such that tray lids of different dimensions rest at different heights in the tray (see Fig. 4, wherein the side walls of pot body 1 are tapered such that lids of different dimensions would rest at different heights on the pot body 1).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a tapered tray shape, as taught by Peng to the tray within the bulb growing system of Ogata, as modified by Sawyer, since this allows for stacking of multiple containers which is beneficial during shipping and storage, as understood by one of ordinary skill in the art.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ogata in view of Sawyer as applied to claims 1, 2 and 6 above, and further in view of Richman (US PGPUB 20180070528).
Regarding claim 4, Ogata in view of Sawyer teaches the system of claim 1, as above, but does not teach wherein the semi-absorbent sheet includes coconut husk.
	Richman teaches a hydroponic system (para [0002]) comprising a semi-absorbent sheet includes coconut husk (mat includes coconut fiber; para [0042]).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a coconut husk mat, as taught by Richman, to the semi-absorbent sheet in the apparatus of Ogata, as modified by Sawyer, since coconut fiber transports needed moisture to the growing plants even as water levels decrease as a result of evaporation and consumption, as recognized by Richman (para [0042]).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ogata in view of Sawyer as applied to claims 1, 2 and 6 above, and further in view of Umbaugh, Jr. (US PGPUB 20050011118).
Regarding claim 5, Ogata teaches the system of claim 1, as above, but does not teach a spacer configured to hold the tray lid above the tray.
Umbaugh, Jr. teaches a hydroponic growing system (Abstract) further comprising a spacer (plant positioning structure 23; Fig. 5B) configured to hold (see Fig. 1) the tray lid (platform 27; Fig. 5B) above the tray (basin 75; Fig. 5A).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a spacer, as taught by Umbaugh, Jr., to the apparatus of Ogata, as modified by Sawyer, since it provides space for receiving variously configured covers (platforms 27; Fig. 1), as recognized by Umbaugh, Jr. (para [0030]).
Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ogata in view of Richman, Sawyer and Umbaugh, Jr.
Regarding claim 7, Ogata teaches a bulb growing kit (hydroponic cultivation apparatus 200; Fig. 1) comprising: 
a semi-absorbent sheet having upper and lower sides separated by a thickness (nutrient solution supply part 61; Fig. 1; Page 3, lines 7-8); 
a tray including (cultivation tank 20; Fig. 1) one or more risers (extended portion 611; Fig. 1), the tray being configured to hold water (cultivation tank 20 holds nutrient solution 9; Fig. 1; Page 5, lines 27-28), the risers being configured to support the semi-absorbent sheet (extended portion 611 holds nutrient supply part 61; Fig. 1) and create a water reservoir (see reservoir in Fig. 1 which may contain solution 9; Page 5, lines 27-28) below the semi-absorbent sheet (nutrient supply part 61); 
a first tray lid (partition part 23) including an opening (through hole 23a; Fig. 1), sides of the tray (vertically extending sidewalls of cultivation tank 20; Fig. 1) being configured to support the tray lid (partition part 23) such that a plurality of bulbs fit between the semi-absorbent sheet and the opening (see Fig. 1, wherein a plurality of tubers 10 fit between nutrient solution supply part 61 and through hole 23a), wherein the opening is configured to hold the bulbs upright within an enclosure formed by the tray and the first tray lid (see Fig. 1 wherein tuber 6 is held upright between through hole 23a of partition part 23 and cultivation tank 20 in the same manner as in the instant invention); and 
a width of the tray lid (see Fig. 1, wherein partition part 23 has a width).
Ogata does not teach each of the sheets having a different thickness, a plurality of openings in the first tray lid, a means for controlling a height of the openings above the semi-absorbent sheets, the means including tray lids of different shapes, semi-absorbent sheets of different thicknesses, a spacer configured to be disposed between the tray and the tray lid, a tapered edge of the tray or tray lid.
Richman teaches a hydroponic system (para [0002]) comprising semi-absorbent sheets of different thicknesses (mats 200 are 1” and 0.5” thick in different embodiments; Fig. 3; para [0049]) and a tapered edge of the tray (see Fig. 1, wherein grow trays 100 have tapered edges).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide sheets of different thicknesses and a tray with a tapered edge, as taught by Richman, to the hydroponic kit of Ogata since control of moisture transfer will depend on the thickness of the sheets, depending on the needs of the plant being grown and a tapered edge of the tray allows for stacking of multiple containers which is beneficial during shipping and storage, as recognized by Richman (para [0034]) and as understood by one of ordinary skill in the art. 	
Sawyer teaches a plant growth system (Fig. 7) comprising a plurality of openings in the lid (apertures 75 in shelf 76; Fig. 7).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a plurality of openings, as taught by Sawyer, in the lid of the bulb growing system of Ogata since additional openings provides support for additional plants which increases the productivity of the system as understood by one of ordinary skill in the art.
Umbaugh, Jr. teaches a hydroponic growing system (Abstract) further comprising tray lids of different shapes (see Figs. 6-8, wherein platforms 107, 109, 111 are different shapes) and a spacer (plant positioning structure 23; Fig. 1) configured to be disposed between the tray (basin 75; Fig. 5a) and the tray lid (platforms 107, 109, 111; Figs. 6-8).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a spacer and lids of different shapes with their respective openings, as taught by Umbaugh, Jr., to the hydroponic kit of Ogata since the spacer provides space for receiving variously configured covers (platforms 107, 109, 111; Fig. 6-8) which can accommodate various sized plants, as recognized by Umbaugh, Jr. (paras [0030] and [0039]).
Regarding claim 8, Ogata, as modified above, teaches the limitations of claim 7, and Umbaugh, Jr. further teaches further comprising a second tray lid (platform 107 or 109 or 111; Figs. 6-8) having openings of different size relative to the openings of the first tray lid (see Figs. 6-8, wherein the openings 113, 125 and 151 in platforms 107, 109 and 111 are different sizes).
Regarding claim 9, Ogata as modified teaches the limitations of claim 7, as above, and further teaches wherein the thicknesses of the semi-absorbent sheets (Richman – mats 200; Fig. 3; para [0049]) are configured to fit bulbs of different sizes (mats 200 (Richman) are provided in various thicknesses to accommodate bulbs of different sizes) between the tray (Richman – grow tray 100; Fig. 1) and the tray lid (Umbaugh, Jr – platforms 107, 109, 111).
Regarding claim 10, Ogata as modified teaches the limitations of claim 7, as above, and further teaches further comprising a second tray lid having dimensions relative to the first tray lid (Umbaugh, Jr. – platforms 107, 109, 111 have dimensions; Figs. 6-8).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note, Junkeer (US PGPUB 20110162272) discloses an aspect similar to the disclosed riser, Hillel (EP 0052264) and Subasinghe (US 20170172082) disclose one or more aspects of the instant invention. The prior art additionally included is related to plant growth devices which share similar structural limitations to those described in the current application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARI A BRADBERRY whose telephone number is (571)270-3354. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A.B./               Examiner, Art Unit 3643                                                                                                                                                                                         
/PETER M POON/               Supervisory Patent Examiner, Art Unit 3643